688 N.W.2d 509 (2004)
PEOPLE
v.
HOUSTON.
No. 126025.
Supreme Court of Michigan.
November 4, 2004.
SC: 126025, COA: 245889.
On order of the Court, the application for leave to appeal the April 1, 2004 judgment of the Court of Appeals is considered, and it is GRANTED, limited to the following issues: (1) whether Offense Variable 3, MCL 777.33, was properly scored; and (2) whether a sentence of *510 life falls within the statutory sentencing guidelines for second-degree murder for a defendant who is an habitual offender.